Federated Mid-Cap Index Fund A Portfolio of Federated Index Trust SUPPLEMENT TO PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 31, 1.In the Prospectus under the heading entitled, “Portfolio Management Information” please delete the biographical information in its entirety and replace it with the following: PORTFOLIO MANAGEMENT INFORMATION Debra L. Jelilian Subject to the oversight of the Manager, BlackRock Investment Management’s Quantitative Index Management Team is responsible for the day-to-day management of the Fund.The Fund is managed by Debra L. Jelilian, who is a member of the Quantitative Investment Team.The team is responsible for the day-to-day management of the Fund’s portfolio.Ms. Jelilian is a Managing Director of and portfolio manager with BlackRock.Prior to joining BlackRock in 2006, Ms. Jelilian was a Director of Merrill Lynch Investment managers, L.P. (“MLIM”) from 1999 to 2006, and has been a member of the Funds’ management team since 2000.Ms. Jelilian has fifteen years’ experience in investing and in managing index investments. The Fund’s SAI provides additional information about the Portfolio Manager’s compensation, management of other accounts, and ownership of securities in the Fund. 2.In the Statement of Additional Information under the heading entitled, “Investment Manager”, after the first paragraph, please delete the table and information that follows up to, but not including, the heading entitled “Distribution of Discretionary Incentive Compensation” in its entirety and replace it with the following: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based * Name of Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Debra L. Jelilian 25 $15.35 Billion 26 $15.6 Billion 28 $29 Billion 0 $0 0 $0 1 $806.4 Million * A portion of the assets in the master fund of a master-feeder structure are subject to a performance fee. Fund Ownership The portfolio manager owned 0 shares of the Fund as of October 31, Portfolio Manager Compensation Overview BlackRock’s financial arrangements with its portfolio managers, its competitive compensation and its career path emphasis at all levels reflect the value senior management places on key resources. Compensation may include a variety of components and may vary from year to year based on a number of factors. The principal components of compensation include a base salary, a performance-based discretionary bonus, participation in various benefits programs and one or more of the incentive compensation programs established by BlackRock such as its Long-Term Retention and Incentive Plan. Base compensation. Generally, portfolio managers receive base compensation based on their seniority and/or their position with the firm. Senior portfolio managers who perform additional management functions within the portfolio management group or within BlackRock may receive additional compensation for serving in these other capacities. Discretionary Incentive Compensation Discretionary incentive compensation is a function of several components: the performance of BlackRock, Inc., the performance of the portfolio manager’s group within BlackRock, the investment performance, including risk-adjusted returns, of the firm’s assets under management or supervision by that portfolio manager relative to predetermined benchmarks, and the individual’s seniority, role within the portfolio management team, teamwork and contribution to the overall performance of these portfolios and BlackRock. In most cases, including for the portfolio manager of the Fund, these benchmarks are the same as the benchmark or benchmarks against which the performance of the Fund or other accounts managed by the portfolio manager are measured. BlackRock’s Chief Investment Officers determine the benchmarks against which the performance of funds and other accounts managed by each portfolio manager is compared and the period of time over which performance is evaluated. With respect to the portfolio manager, such benchmarks for this Fund include the following: Portfolio Manager Applicable Benchmarks Debra L. Jelilian A combination of market-based indices (e.g., The S&P 400 Index, Russell 2000 Index), certain customized indices and certain fund industry peer groups. BlackRock’s Chief Investment Officers make a subjective determination with respect to the portfolio managers’ compensation based on the performance of the funds and other accounts managed by each portfolio manager relative to the various benchmarks noted above. Performance is measured on a pre-tax basis over various time periods including 1, 3 and 5-year periods, as applicable. May 11, Cusip31420E205 40500 (05-09) Federated Mini-Cap Index Fund A Portfolio of Federated Index Trust Institutional Shares Class C Shares SUPPLEMENT TO PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 31, 1.In the Prospectus under the heading entitled, “Portfolio Management Information” please delete the biographical information in its entirety and replace it with the following: PORTFOLIO MANAGEMENT INFORMATION Debra L. Jelilian Subject to the oversight of the Manager, BlackRock Investment Management’s Quantitative Index Management Team is responsible for the day-to-day management of the Fund.The Fund is managed by Debra L. Jelilian, who is a member of the Quantitative Investment Team.The team is responsible for the day-to-day management of the Fund’s portfolio.Ms. Jelilian is a Managing Director of and portfolio manager with BlackRock.Prior to joining BlackRock in 2006, Ms. Jelilian was a Director of Merrill Lynch Investment Managers, L.P. (“MLIM”) from 1999 to 2006, and has been a member of the Funds’ management team since 2000.Ms. Jelilian has fifteen years’ experience in investing and in managing index investments. The Fund’s SAI provides additional information about the Portfolio Manager’s compensation, management of other accounts, and ownership of securities in the Fund. 2.In the Statement of Additional Information under the heading entitled, “Investment Manager”, after the first paragraph, please delete the table and information that follows up to, but not including, the heading entitled “Distribution of Discretionary Incentive Compensation” in its entirety and replace it with the following: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based * Name of Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Debra L. Jelilian 25 $15.9 Billion 26 $15.6 Billion 28 $29 Billion 0 $0 0 $0 1 $806.4 Million *A portion of the assets in the master fund of a master-feeder structure are subject to a performance fee. Fund Ownership The portfolio manager owned 0 shares of the Fund as of October 31, Portfolio Manager Compensation Overview BlackRock’s financial arrangements with its portfolio managers, its competitive compensation and its career path emphasis at all levels reflect the value senior management places on key resources. Compensation may include a variety of components and may vary from year to year based on a number of factors. The principal components of compensation include a base salary, a performance-based discretionary bonus, participation in various benefits programs and one or more of the incentive compensation programs established by BlackRock such as its Long-Term Retention and Incentive Plan. Base compensation.Generally, portfolio managers receive base compensation based on their seniority and/or their position with the firm. Senior portfolio managers who perform additional management functions within the portfolio management group or within BlackRock may receive additional compensation for serving in these other capacities. Discretionary Incentive Compensation Discretionary incentive compensation is a function of several components: the performance of BlackRock, Inc., the performance of the portfolio manager’s group within BlackRock, the investment performance, including risk-adjusted returns, of the firm’s assets under management or supervision by that portfolio manager relative to predetermined benchmarks, and the individual’s seniority, role within the portfolio management team, teamwork and contribution to the overall performance of these portfolios and BlackRock. In most cases, including for the portfolio manager of the Fund, these benchmarks are the same as the benchmark or benchmarks against which the performance of the Fund or other accounts managed by the portfolio manager are measured. BlackRock’s Chief Investment Officers determine the benchmarks against which the performance of funds and other accounts managed by each portfolio manager is compared and the period of time over which performance is evaluated. With respect to the portfolio manager, such benchmarks for this Fund include the following: Portfolio Manager Applicable Benchmarks Debra L. Jelilian A combination of market-based indices (e.g., The S&P 400 Index, Russell 2000 Index), certain customized indices and certain fund industry peer groups. BlackRock’s Chief Investment Officers make a subjective determination with respect to the portfolio manager’s compensation based on the performance of the funds and other accounts managed by the portfolio manager relative to the various benchmarks noted above. Performance is measured on a pre-tax basis over various time periods including 1, 3 and 5-year periods, as applicable. May 11, Cusip31420E304 Cusip31420E601 40502 (05-09) Federated Max-Cap Index Fund A Portfolio of Federated Index Trust Institutional Shares Institutional Service Shares Class C Shares Class K Shares SUPPLEMENT TO PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 31, 1.In the Prospectus under the heading entitled, “Portfolio Management Information” please delete the biographical information in its entirety and replace it with the following: PORTFOLIO MANAGEMENT INFORMATION Leon Roisenberg and Debra L. Jelilian Subject to the oversight of the Manager, BlackRock Investment Management’s Quantitative Index Management Team is responsible for the day-to-day management of the Fund.
